Citation Nr: 0121011	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-00 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1972.  
He had subsequent currently uncertified service in the 
National Guard.  

The veteran reported that his National Guard service was over 
a period which he described on his VA Form 21-526 in 1997 as 
extending from July 1972 to August 1996.  He later testified 
that he was in the Army National Guard from 1974-1977 and the 
Air National Guard from 1980-1996.  [Tr. at 2]  None of these 
periods of Guard service have been certified.  The veteran 
otherwise testified that his Guard service involved a two 
weeks on an annual basis.  [Tr. at 7].

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas, in October 1997, [as confirmed in November 1997 after 
receipt of service medical records], which denied entitlement 
to service connection for tinnitus.  

The veteran provided testimony before the undersigned Member 
of the Board at the RO in June 2001, of which a transcript is 
of record.  [Tr.]


FINDING OF FACT

Tinnitus has its onset as a result of the veteran's noise 
exposure during service.


CONCLUSION OF LAW

Tinnitus was incurred in active service. 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.6, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINFING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  After reviewing the 
claims folder, the Board finds that there has been 
substantial compliance with the assistance provisions of the 
new legislation.  The record includes a VA examination report 
and private treatment records.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal.

The veteran contends that he initially developed ringing in 
his ears after his Vietnam service, during which time he was 
exposed to gunfire, aircraft and other loud noises including 
sledgehammers in enclosed areas.  

He reported that this ringing in the ears became worse after 
serving in the National Guard.  He has testified that he was 
associated with loud noises particularly while driving large 
heavy trucks and in demolishing buildings and other 
construction.  [Tr. at 2-5]. The veteran testified that he 
had worked for 27 years with a company, the nature of which 
work he did not identify.  [Tr. at 6]  

Clinical records in the file include a number of periodic 
physical examination reports, primarily apparently associated 
with Guard duty, none of which refer to tinnitus.  A clinical 
notation was made in one record dated in December 1992 that 
the veteran complained of ringing in his ears every night 
especially while lying down. He further indicated that he 
realized that he had what is now diagnosed as tinnitus in 
1995 or so when he was still in the Guard.  [Tr. at 7]. 

On VA examination in June 1997, the veteran reported having 
bilateral tinnitus for 5-10 years on a constant basis.  He 
reported exposure to gunfire and jet engine noise in service.  
The audiologist reported that his hearing acuity was within 
normal limits.  A follow-up ear, nose and throat evaluation 
of the tinnitus was recommended but not apparently 
effectuated.  The diagnosis was bilateral tinnitus.

A private physician, J.M.P., M.D., reported in a statement in 
April 2001, that he had known the veteran to suffer from 
chronic tinnitus for some time.  He further stated that 
"whether this was from prior noise exposure or not is unable 
to be determined.  He has been bothered by it now for quite 
some time, however, and it affects his sleep.  Unless he 
keeps some regular noise in the background, such as TV or 
radio, when going to sleep, he cannot fall asleep due to the 
loud ringing in his ears."  The physician had recommended 
that the veteran be seen by Dr. T. K., an otolaryngologist, 
to see if anything could be done to treat the problem.  It is 
not shown that this consultation took place as no records 
therefrom are in the file.

Pursuant to 38 U.S.C.A. §§ 1110 and 1131 (West 1991), service 
connection may be granted for a current disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  With respect to the appellant's U.S. Army 
and Air National Guard service, service connection may only 
be granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2000).

In reaching its decision, the Board recognizes that the 
veteran's duties during active service and apparently in the 
Army and Air National Guard involved exposure to a certain 
degree of acoustic trauma. Tinnitus, diagnosed by VA and 
private physicians, had its onset some years after his period 
of active duty. Although no medical opinion linking this 
condition with the inservice acoustic trauma has been 
obtained, it is reasonable to conclude that some etiological 
relationship does exist between the veteran's exposure to 
noise in service and the current tinnitus. Resolving the 
benefit of the doubt in his favor, service connection for 
tinnitus is in order. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.6, 3.303, 3.304 
(2000).


ORDER

Service connection for tinnitus is granted.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 



